          Case 1:19-cv-03377-LAP Document 58 Filed 10/01/19 Page 1 of 1



                                                                                  Sigrid S. McCawley
                                                                          Telephone: (954) 356-0011
                                                                        Email: smccawley@bsfllp.com



                                         October 1, 2019

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No 19-cv-3377-LAP
               Mr. Dershowitz’s Letter Requesting Post-Argument Submissions


Dear Judge Preska,
         Plaintiff objects to Defendant’s request (DE 54) to make a further submission concerning
either the motion to dismiss or the motion to disqualify. Defendant should not be given a “do
over”. Indeed, the rules do not provide for such an opportunity, particularly where the Court held
a full argument on the pending motions (that in total lasted approximately two hours). Moreover,
the Court repeatedly asked counsel for Defendant whether they had anything to add. See, e.g.,
Sept. 24 Hrg. Tr. at 26:13 (“Mr. Cooper anything else on this?”), 50:9 (“Anything else on screening,
friends?”), 70:22-23 (“Is there anything anyone wants to say in open court on that, either of those
questions, before we go into closed session”), 71:6-8 (“THE COURT: Anything else you want to
add before we do that? MR ANSARI: No your Honor.”).
       Plaintiff deserves to have the pending motions ruled on and Defendant has had a full and
fair opportunity to make submissions on the issues in extensive briefing and a lengthy
argument. See, e.g., Sept. 24 Hrg. Tr. at 23 (“Well perhaps in the 9,000 pages that were submitted
you could have said that.”) There is no basis for Mr. Dershowitz to make additional submissions
beyond those lengthy briefs, submissions, and arguments and to allow such a do-over would
prejudice the Plaintiff who has rightfully relied on the notice of arguments and evidence received
through that briefing process.


                                      Thank you,
                                      Sigrid McCawley
                                      Sigrid S. McCawley

cc:    All Counsel of Record
